DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
	The amendment filed on 08/12/2021, responding to the office action mailed on 05/13/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Amendment
	Applicant's amendments to the clams have overcome the rejections previously set forth in the Non-final office action mailed 05/13/2021. Therefore, all previous rejection are hereby withdrawn.
Reason for allowance
Claims 1-7, 9-18 and 20-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claim 1, the prior art fails to teach an image display device, wherein the spatial light modulator differently modulates the first beam of light and the second beam of light such that the first beam of light and the second beam of light include different images, and wherein a first image of the first beam of light emitted from the first light source, modulated by the spatial light modulator, and focused on the first focal point and a second image of the second 
Regarding claim 17, the prior art fails to teach a method of displaying an image, wherein a first image of the first beam of light modulated and focused on the first focal point and a second image of the second beam of light modulated and focused on the second focal point become to be identical to each other.
See also pages 9-13 of the Remarks filed on 08/12/2021.
Regarding claims 2-7, 9-16, 18, and 20-21, these claims depend on an allowable base claim 1 and are therefore allowable for the reasons stated supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0226193: teaches display device, comprising SLM, HOE and image source.
US 2019/0121133: teaches display device, comprising a light source, SLM and HOE.
US 2019/0049899: teaches display device, comprising a light source, SLM and HOE.
US 2016/0147081: teaches display device, comprising a light source, SLM and HOE.
	JP-2003015192-A: teaches display device, comprising a light source, SLM and HOE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872